J-A29017-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    STRAUSSER ENTERPRISES, INC.,                     IN THE SUPERIOR COURT
                                                               OF
                                                          PENNSYLVANIA
                             Appellant

                        v.

    SEGAL AND MOREL, INC., SEGAL AND
    MOREL AT FORKS TOWNSHIP II INC.,
    AND SEGAL AND MOREL AT FORKS
    TOWNSHIP III LLC,

                             Appellees                  No. 1556 EDA 2017


                   Appeal from the Order Entered April 19, 2017
              in the Court of Common Pleas of Northampton County
                    Civil Division at No.: C-48-CV-2010-04518


BEFORE: LAZARUS, J., PLATT, J.,* and STRASSBURGER, J.*

MEMORANDUM BY PLATT, J.:                           FILED FEBRUARY 12, 2018

        Appellant, Strausser Enterprises, Inc., appeals from the trial court’s

order denying its motion seeking to increase the amount of interest due to it,

following the entry of judgment in its favor, against Appellees, Segal and

Morel, Inc., et al. We affirm.

        A prior panel of this Court set forth the tortuous background of this case

as follows:

              . . . The parties to this action . . . were at one time engaged
        in a number of agreements relative to the development of real
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A29017-17


       estate in Northampton County.[1] The parties agree that the
       contract which governs their relationship requires them to submit
       their disputes to common law arbitration.

             On May 6, 2010, [Appellant] filed a “Petition to Compel the
       Appointment of an Arbitrator to Serve as if Appointed by
       [Appellees].” On May 28, 2010, the trial court ordered Thomas
       Wallitsch to serve as an arbitrator as if [Appellees] appointed him.
       [Appellees] sought reconsideration of the May 28, 2010 order. On
       November 9, 2010, the trial court issued an order in response to
       [Appellees’] petition for reconsideration, directing [Appellees] to
       name an arbitrator to hear [Appellant’s] breach of contract claims.

             Thereafter, [Appellant] filed an arbitration complaint.
       [Appellant] included in this complaint a request for counsel fees
       that [it] incurred in litigating its petition to compel arbitration.
       [Appellees] refer[] to the arbitration panel that considered this
       complaint as “the Redding Panel.” It also is important to note
       that, prior to the arbitration proceedings in front of the Redding
       Panel, the parties litigated several issues in front of a different
____________________________________________


       1 . . . [Appellant] is an owner and developer of certain real estate
       located in Forks Township, Pennsylvania known a[s] The
       Riverview Estates and The Riverview Country Club (“Riverview”).
       [Appellee] Segal and Morel, Inc. [] is a builder and developer. . .
       .

              Riverview has been subdivided into a number of different
       parcels to be developed, in phases, into various types of
       residential homes such as single family dwelling, townhouses and
       condominiums, as well as a golf course and country club.
       [Appellant] entered into a series of agreements with [Appellees]
       to sell off some phases of the project, while retaining certain other
       phases. . . .

               Under the Agreements of [S]ale, [Appellant] was to perform
       all of the site work (meaning all of the work that is on or under
       the ground including sanitary sewer, storm sewer, water lines,
       utilities, curbs and topsoil). [Appellees were] to do all of the
       above-ground, or “vertical” construction.

             The claims before the arbitration panel arose from the
       parties’ agreements of sale.



                                           -2-
J-A29017-17


        arbitration panel. [Appellees] refer[] to this initial panel of
        arbitrators as “the Walters Panel.”

              The Redding Panel conducted hearings in late February and
        early March of 2012. In a document dated September 26, 2012,
        two of the three arbitrators ruled in favor of [Appellant] (Majority
        Decision).[2]   In addition to awarding [Appellant] monetary
        damages, the Majority Decision stated, inter alia, that it included
        “[a]n order [sic] for a subsequent hearing to determine the
____________________________________________


2   Specifically, the Redding Panel ordered:

        1. An award to [Appellant] in the amount of $9,515,341.00, plus
        interest, against all of the [Appellees] jointly and severally on the
        Phase II damage claim relating to the Buyback;

        2. An award to [Appellant] in the amount of $9,909,974.00, plus
        interest, against all of the [Appellees] jointly and severally on the
        Phase III damage claim relating to the Buyback;

        3. An award to [Appellant] in the amount of $79,145.00, plus
        interest, against all of the [Appellees] jointly and severally on the
        Soil and Erosion claim;

        4. An award to [Appellant] in the amount of $150,000.00, plus
        interest, against all of the [Appellees] jointly and severally on the
        Supervision claim;

        5. An award to [Appellant] in the amount of $45,261.00, plus
        interest, on the Bike Path claim;

        6. An order for a subsequent hearing to determine the amount of
        [Appellant’s] counsel fee award.

        7. An award to [Appellant] against all of the [Appellees]
        compelling them to convey all lots still in their possession in Phase
        II to [Appellant] for $50,000.00/lot; and

        8. An award to [Appellant] against all of the [Appellees]
        compelling them to convey all lots still in their possession in Phase
        III to [Appellant] for $74,000.00/lot.

(Redding Panel Decision, 9/26/12, at unnumbered pages 1-2) (footnote
omitted).

                                           -3-
J-A29017-17


     amount of [Appellant’s] counsel fee award[.]” The Majority
     Decision also noted, “In the event that the panel determines that
     it needs [Appellees’] profit/lot to determine damages, the parties
     have agreed to present that evidence at a later phase of this
     proceeding. . . .”

            The Majority Decision was accompanied by an opinion in
     support thereof (Majority Opinion). Regarding [Appellant’s] claim
     for counsel fees, the Majority Opinion stated that [Appellant]
     prevailed with respect to its petition to compel and the litigation
     in front of the Redding Panel. The Majority Opinion, therefore,
     concluded that, pursuant to the parties’ agreement, [Appellant] is
     entitled to reimbursement of its counsel fees. The Majority
     Opinion asserted, “We will hold a subsequent hearing to determine
     the amount of the counsel fee award.”

          The lone dissenting arbitrator, Joel M. S[c]heer, did not sign
     the Majority Decision. Instead, he authored a dissenting opinion
     dated October 10, 2012 (Dissenting Opinion).

            On October 26, 2012, [Appellees] filed a “Motion to Stay
     and Setting of Date for Filing of Petition to Vacate Arbitration
     Award.” In this motion, [Appellees] acknowledged that they had
     thirty days from the date the arbitrators’ award became final in
     order to file a petition to vacate the award and, thus, challenge
     the award. [Appellees] averred that they received copies of the
     Majority Decision, the Majority Opinion, and the Dissenting
     Opinion on October 24, 2012. [Appellees] argued that the earliest
     deadline to file a petition to vacate was November 9, 2012, which
     was thirty days from the date Mr. S[c]heer signed the Dissenting
     Opinion.

            On November 5, 2012, [Appellant] filed a petition to confirm
     the arbitration award. The following day, the trial court denied
     [Appellees’] “Motion to Stay and Setting of Date for Filing of
     Petition to Vacate Arbitration Award.” [ ] [Appellees] [then] filed
     a “Petition to Vacate Majority [Decision] and Opinion, and to
     Preclude Entry of Judgment Pending Resolution of Petition.” . . .

            [Appellees also] filed a response to [Appellant’s] petition to
     confirm the arbitration award. Therein, [Appellees] averred, inter
     alia, that the trial court could not confirm the Majority Decision
     because it does not constitute a final award for purposes of
     common law arbitration. In this regard, [Appellees] highlighted
     that the Majority Decision did not dispose of [Appellant’s] claim
     for counsel fees and that the Majority Decision noted that the

                                     -4-
J-A29017-17


     parties had agreed to present evidence regarding damages at a
     later proceeding.

           On November 21, 2012, [Appellant] filed a motion to strike
     [Appellees’] allegedly untimely-filed petition to vacate the
     arbitration award.     [Thereafter, [Appellees] filed a motion
     requesting the trial court certify its order for appeal. The court
     granted [Appellees’] motion. However, in February of 2013, this
     Court denied [Appellees’] petition for permission to appeal.]

            On April 19, 2013, the trial court entered an order [which]
     granted [Appellant’s] motion [ ] to strike [Appellees’] petition to
     vacate and, thus, struck the petition. Next, the court granted
     [Appellant’s] petition to confirm the arbitration award. As to its
     action in this regard, the court concluded, inter alia, that, because
     [Appellant’s] claim for counsel fees is ancillary “to the issues in
     the case,” . . . the unresolved nature of the claim does not impact
     the finality of the arbitrators’ decision. Lastly, the court directed
     the prothonotary to enter a judgment in conformity with this
     order.

           On April 22, 2013, [Appellant] filed a “Praecipe to Enter
     Judgment in Conformity with the Court’s April 19, 2013 Order.”
     That same day, judgment was entered in favor of [Appellant] in
     the amount of $15,699,721.00. [Appellees] timely filed a notice
     of appeal.

     Strausser Enterprises, Inc. v. Segal & Morel, Inc., 89 A.3d
     292, 293-295 (Pa. Super. 2014) (internal citations and footnotes
     omitted).

           On appeal, a panel of this Court concluded “the trial court
     lacked the authority to enter an order confirming the Redding
     Panel’s decision and to enter judgment in conformity with that
     order.”   Id. at 300.       Specifically, the panel determined
     “[Appellant’s] claim for counsel fees [was] unresolved.” Id. at
     298. The panel opined:

                 [T]he Redding Panel concluded that [Appellant]
           is entitled to counsel fees in connection with [its]
           successful litigation of its petition to compel and its
           arbitration claims. The Redding Panel, however, has
           yet to determine the amount of fees to which
           [Appellant] is entitled and clearly has indicated that
           an additional hearing is needed in order to reach this
           determination. In order to set the amount of fees due

                                     -5-
J-A29017-17


           to [Appellant], the Redding Panel certainly will have
           to make factual determinations and possibly will have
           to rule on legal issues.       Moreover, because the
           Redding Panel only concluded that [Appellant] is
           entitled to counsel fees in connection with [its]
           successful litigation of its petition to compel and its
           arbitration claims, we reject the trial court’s assertion
           that “the award of counsel fees in the instant case
           clearly cannot be ascertained until the case is
           complete, thereby necessitating that the award be
           confirmed and the proceedings closed prior thereto.”

     Id. Accordingly, the panel vacated both the order confirming the
     arbitration award and the judgment entered upon the award, and
     remanded the matter to the trial court. Id. at 300. The panel
     explicitly directed: “On remand, the trial court shall remand to
     the Redding Panel in order to allow the panel to complete its
     work.” Id.

             Upon remand, Judge Craig Dalley, who had presided over
     the matter since 2012, disqualified himself sua sponte, and the
     case was reassigned to President Judge Stephen Baratta. On May
     23, 2014, the trial court entered an order stating, “this matter is
     hereby REMANDED to the arbitration panel comprised of Edward
     Redding, Esquire, Walter Weir[,] Jr., Esquire and Joel Scheer,
     Esquire for disposition of [Appellant’s] outstanding claim for
     attorneys’ fees.” Order, 5/23/2014. [Appellees] then sought
     clarification of the court’s May 23rd order, and requested the court
     appoint new arbitrators. On June 12, 2014, the trial court entered
     the following order, clarifying its May 23rd order:

                 This matter is hereby REMANDED to the
           arbitration panel comprised of Edward Redding,
           Esquire, Walter Weir[,] Jr., Esquire and Joel Scheer,
           Esquire (“the Redding Panel”) “in order to allow the
           panel to complete its work,” consistent with the
           limited directives contained in the Superior Court of
           Pennsylvania’s Order of April 1, 2014.

     Order, 6/12/2014.

            However, before the matter was remanded to the Redding
     Panel, [Appellant] wrote to the panel and withdrew its outstanding
     claim for attorneys’ fees. [Appellees] responded to [Appellant’s]
     letter by requesting a conference, and stating its position that
     there were other outstanding issues for the panel to resolve.

                                     -6-
J-A29017-17


     However, the Redding Panel did not respond to [Appellees’]
     request, and on August 4, 2014, the Majority issued a
     supplemental opinion, concluding that, after [Appellant] withdrew
     its claim for counsel fees, “all matters submitted by the parties
     have been decided . . . these proceeding are concluded and [its]
     earlier Award in the amount of $15,699,721 stands as the Final
     Award of this Panel.” Supplemental Opinion, August 4, 2014, at
     5. Arbitrator Scheer issued a supplemental dissenting opinion
     advocating that “this entire matter should have been remanded to
     the Walters Panel[.]” Dissent to Supplemental Opinion, 8/8/2014,
     at 3.

           On September 2, 2014, [Appellees] filed a petition to vacate
     the arbitration award, followed by an amended petition on
     November 3, 2014. The trial court conducted a hearing on
     November 7, 2014, and, on December 8, 2014, entered an order
     denying all of [Appellees’] outstanding motions. Thereafter, on
     December 30, 2014, [Appellant] filed a petition to reinstate
     confirmation of and enter judgment on the arbitration award. On
     January 7, 2015, [Appellees] filed an appeal from the trial court’s
     December 8, 2014, order.

           On January 20, 2015, [Appellees] filed a petition in
     opposition to [Appellant’s] request that the trial court confirm the
     supplemental majority arbitration award. However, on February
     6, 2015, the trial court entered an order, reaffirming that its
     December 8, 2014, order “was intended to be a final Order making
     this matter [ripe] for review by the Superior Court. The intent of
     our Order was that Judge Dally’s original confirmation was not
     disturb[ed] under the Rule of Coordinate Jurisdiction.” Order,
     2/6/2015. [Appellees] filed a timely appeal of that order.

            Thereafter, on March 20, 2015, [Appellant] filed a praecipe
     for the entry of judgment on the arbitration award. Judgment was
     entered on the docket, and a third notice of appeal followed.

(Strausser Enterprises, Inc. v. Segal & Morel, Inc., 2016 WL 4905677,

at *1–5 (Pa. Super. filed July 6, 2016) (unpublished memorandum) (some

quotation marks and most footnotes and record citations omitted), appeal

denied, 169 A.3d 1020 (Pa. 2016)).



                                     -7-
J-A29017-17



       On July 6, 2016, this Court affirmed the judgment in favor of Appellant.

Our Supreme Court denied Appellees’ petition for allowance of appeal on

December 21, 2016.           On December 30, 2016, Appellees paid Appellant

$12,641,822.72,       which    represented     net   damages   in   the   amount   of

$11,053,721.00, plus $1,588,101.70 in post-judgment interest, calculated as

of the August 4, 2014 supplemental opinion issued by the Redding Panel.3

       Appellant accepted the payment with the condition that the parties

submit the dispute regarding the pre-judgment and post-judgment interest to

the trial court. On January 20, 2017, Appellant filed motions seeking an award

of pre-judgment interest and additional post-judgment interest. On April 19,

2017, the trial court entered its order and opinion denying the motions,

following argument. This timely appeal followed.4

       Appellant raises the following issues for our review:

       1. Did the trial court err by failing to calculate the amount of
       prejudgment interest owed on an arbitration award based on
       undisputed facts of record, where the arbitration award provides
       that the prevailing party is entitled to damages and an unqualified
       amount of interest, and the prevailing party has a legal right to
       prejudgment interest under applicable law?


____________________________________________


3 The total award of $15,699,721.00 was reduced by $4,646,000.00, the
amount that Appellant owed Appellees under the lot buyback provisions in the
Redding Panel’s decision. (See Trial Court Opinion, 4/19/17, at 5, 10; see
also *3 n.2, supra (Redding Panel Decision, at ¶¶ 7-8)).

4 The trial court did not order Appellant to file a concise statement of errors
complained of on appeal. It entered a Rule 1925(a) statement on May 10,
2017, in which it relied on its April 19, 2017 order and opinion for the reasons
for its decision. See Pa.R.A.P. 1925.

                                           -8-
J-A29017-17


      2. Where an arbitration award provides for damages and that the
      prevailing party may exercise an option for the purchase of real
      estate, should a court calculate postjudgment interest based on
      the amount of damages, or the net amount of damages less the
      strike price to exercise the purchase option?

      3. Does postjudgment interest begin to accrue under 42
      Pa.C.S.[A.] § 8101 on the date that an arbitration award is first
      entered or the date on which the award is later reaffirmed in all
      respects and without change by the arbitrators after remand?

(Appellant’s Brief, at 2).

      We begin by noting the limited standard of review applicable in common

law arbitration proceedings:

            The award of an arbitrator in a nonjudicial arbitration which
      is not subject to statutory arbitration or to a similar statute
      regulating nonjudicial arbitration proceedings is binding and may
      not be vacated or modified unless it is clearly shown that a party
      was denied a hearing or that fraud, misconduct, corruption or
      other irregularity caused the rendition of an unjust, inequitable or
      unconscionable award. The arbitrators are the final judges of both
      law and fact, and an arbitration award is not subject to reversal
      for a mistake of either. A trial court order confirming a common
      law arbitration award will be reversed only for an abuse of
      discretion or an error of law.

            The appellant bears the burden to establish both the
      underlying irregularity and the resulting inequity by clear, precise,
      and indubitable evidence.

            Much of this standard of review is codified:

            § 7341. Common law arbitration

            The award of an arbitrator in a nonjudicial arbitration
            which is not subject to Subchapter A (relating to
            statutory arbitration) or a similar statute regulating
            nonjudicial arbitration proceedings is binding and may
            not be vacated or modified unless it is clearly shown
            that a party was denied a hearing or that fraud,
            misconduct, corruption or other irregularity caused

                                      -9-
J-A29017-17


            the rendition of an           unjust,    inequitable   or
            unconscionable award.

      42 Pa.C.S. § 7341.

Toll Naval Associates v. Chun-Fang Hsu, 85 A.3d 521, 525 (Pa. Super.

2014) (case citations and quotation marks omitted).

      In its first issue, Appellant argues that the trial court erred in failing to

award pre-judgment interest, in accordance with the arbitration award and

Pennsylvania law. (See Appellant’s Brief, at 9-18). It contends that the court

disregarded the Redding Panel’s express award of interest on every category

of damages. (See id. at 10). This issue does not merit relief.

      “As a general rule . . . a successful litigant is entitled to interest

beginning only on the date of the verdict.” Dasher v. Dasher, 542 A.2d 164,

164 (Pa. Super. 1988) (citations omitted); see also 42 Pa.C.S.A. § 8101

(setting forth general rule that interest accrues from date of verdict or award).

Pre-judgment interest may be awarded under certain limited circumstances:

             With regard to prejudgment interest, we have explained,
      “[i]nterest has been defined ‘to be a compensation allowed to the
      creditor for delay of payment by the debtor,’ and is said to be
      impliedly due ‘whenever a liquidated sum of money is unjustly
      withheld.’ ” School Dist. of City of Carbondale v. Fidelity &
      Deposit Co. of Maryland, 346 Pa. 491, 492, 31 A.2d 279, 280
      (1943) (citations omitted). However, “as prerequisites to running
      of prejudgment interest, the debt must have been liquidated with
      some degree of certainty and the duty to pay it must have become
      fixed.” Id. at 493, 31 A.2d at 280; Restatement (Second) of
      Contracts § 354(1) (“If the breach consists of a failure to pay a
      definite sum of money or to render a performance with fixed or
      ascertainable monetary value, interest is recoverable.”).

            In other words,


                                      - 10 -
J-A29017-17


              prejudgment interest is a matter of right where the
              amount is ascertainable from the contract. Where the
              amount due and owing is not sufficiently definite,
              prejudgment interest is awardable at the discretion of
              the trial court.

               Our review of an award of pre-judgment interest is for abuse
        of discretion.

Century Indem. Co. v. OneBeacon Ins. Co., 173 A.3d 784, 810 (Pa. Super.

2017) (some citations and quotation marks omitted).

        Here, the trial court determined:

              The original award as set forth above, provided five (5)
        separate damage calculations with a notation “plus interest” after
        the monetary award.[5] We went through the award attempting
        to see whether or not prejudgment interest was contemplated by
        the arbitrators. Unfortunately, the arbitrators did not provide
        explicit calculations or explicit dates for when damages accrued
        (or were perfected) which would provide the trigger for calculating
        prejudgment interest. Thus, any award of prejudgment interest
        would require speculation on our part and as such, it is impossible
        to accurately and fairly calculate.

(Trial Ct. Op., at 6-7).

        Upon review, we agree. There is no indication in the materials issued

by the Redding Panel that it contemplated an award of pre-judgment interest.

Its award includes only a generic notation “plus interest,” without any further

clarification. (Redding Panel Order, 9/26/12, at unnumbered page 1). The

panel did not make any findings regarding the relevant dates on which

payments were unjustly withheld by Appellees, or provide any mechanism for

calculating pre-judgment interest.             (See id. at unnumbered pages 1-2;


____________________________________________


5   (See *3 n.2, supra, at ¶¶ 1-5).

                                          - 11 -
J-A29017-17



Redding Panel Opinion, 9/26/12, at 1-33; Redding Panel Supplemental

Opinion, 8/04/14, at 1-5). We discern no abuse of discretion in the trial court’s

decision declining to award pre-judgment interest. See Century Indem. Co.,

supra, at 810. Appellant’s first issue merits no relief.

      In its second issue, Appellant argues that it is entitled to post-judgment

interest on the full, face amount of the damages awarded by the Redding

Panel—$15,699,721—rather than on the net amount, which deducted its cost

of purchasing the remaining Phase II and III lots. (See Appellant’s Brief, at

18-20; see also *3 n.2, supra (¶¶ 7-8 of Redding Panel decision compelling

Appellees to convey lots to Appellant for set price per lot)).         Appellant

maintains that the trial court misapplied 42 Pa.C.S.A. § 8101 by calculating

interest based only on the net damages, where the arbitration award did not

require it to purchase the remaining lots. (See Appellant’s Brief, at 18-20).

We disagree.

      Preliminarily, we note that because questions involving statutory

interpretation are questions of law, our standard of review of review is de

novo, and our scope of review is plenary. See Fastuca v. L.W. Molnar &

Assoc., 10 A.3d 1230, 1239 (Pa. 2011).         The Judicial Code governs the

imposition of interest on judgments as follows:

            Except as otherwise provided by another statute, a
      judgment for a specific sum of money shall bear interest at the
      lawful rate from the date of the verdict or award, or from the date
      of the judgment, if the judgment is not entered upon a verdict or
      award.

42 Pa.C.S.A. § 8101.

                                     - 12 -
J-A29017-17



         “[P]ost[-]judgment    interest    serves   two   important   functions—it

compensates the judgment creditor for the loss of use of the money until the

judgment is paid and it acts as an incentive for the judgment debtor to pay

the judgment promptly.” Lockley v. CSX Transp. Inc., 66 A.3d 322, 327

(Pa. Super. 2013), appeal denied, 74 A.3d 127 (Pa. 2013) (citation omitted).

         Here, the trial court found Appellant’s claim that it was entitled to post-

judgment interest on the entire face of the arbitration award, without

accounting for the buyback provisions, “unfair and illogical.” (Trial Ct. Op., at

10). It explained:

               The face of the arbitration award indicated that on
         September 26, 2012, the Arbitrators believed that [Appellant]
         incurred damages as a result of [Appellees’] breach of various
         agreements in the total amount of $15,699,721.00. In addition,
         the Arbitrators also found that on September 26, 2012,
         [Appellant] owed [Appellees] the sum of $4,646,000.00 under the
         buyback provisions. Both directives required the competing
         parties to make payments to the other and as a result, interest
         should be calculated in favor of both of the parties for the monies
         owed. We also note that the legal effect of the award encumbered
         [Appellees] such that they could do nothing with the lots other
         than hold them until [Appellant] paid the buyback.

(Id.).

         We agree, and further observe that Appellant’s assertion that its

purchase of the remaining lots was not required and merely optional is

disingenuous, where the Redding Panel’s decision compelled Appellees to sell

the remaining lots to Appellant, and Appellant has purchased them. (See *3

n.2, supra (¶¶ 7-8 of Redding Panel decision); see also Appellant’s Brief, at

19-20; Appellees’ Brief, at 24-25).         Additionally, as the trial court notes,


                                          - 13 -
J-A29017-17



Appellees were enjoined from taking any action with respect to those lots while

their appeal was pending, to protect Appellant’s right to them. (See Order,

1/21/15, at unnumbered page 1, ¶ 2) (prohibiting Appellees from engaging in

any sales or marketing activity with regard to lots and from transferring,

selling, assigning or conveying any interest in them). In light of the foregoing,

we conclude that the trial court properly calculated post-judgment interest

based on Appellant’s net award. Appellant’s second issue does not merit relief.

      In its final issue, Appellant argues that post-judgment interest began to

accrue under 42 Pa.C.S.A. § 8101 on the date the Redding Panel issued its

original award, on September 26, 2012, instead of on the date the panel

entered its supplemental opinion, on August 4, 2014, following remand from

this Court. (See Appellant’s Brief, at 2, 20-22). We disagree.

      As previously discussed:

            Except as otherwise provided by another statute, a
      judgment for a specific sum of money shall bear interest at the
      lawful rate from the date of the verdict or award, or from the
      date of the judgment, if the judgment is not entered upon a
      verdict or award.

42 Pa.C.S.A. § 8101 (emphasis added).

      “The statute clearly indicates that interest begins to accrue on the date

of the [arbitration] award[.]” Perel v. Liberty Mut. Ins. Co., 839 A.2d 426,

428 (Pa. Super. 2003).       In addressing what constitutes an award, our

Supreme Court has held:

      . . . [A]n arbitrator’s decision must resolve all disputed matters
      presented to him or her in order for that decision to constitute an
      award. Thus, in accord with our prior precedent, and the common

                                     - 14 -
J-A29017-17


      and accepted meaning of the term award as it is generally used in
      the context of arbitration proceedings, we hold that, for an
      arbitrator’s decision to constitute an award within the meaning of
      Section 7341 [relating to common law arbitration], it must be a
      ruling by the arbitrator which finally resolves all disputed
      matters submitted to him or her by the parties and must,
      therefore, include the arbitrator’s decision on all
      outstanding legal issues, and all necessary factual
      determinations.

Fastuca, supra at 1240–41 (citations omitted) (emphasis added).

      Here, a prior panel of this Court, in a decision filed on April 1, 2014,

expressly determined that, “pursuant to Fastuca, the Redding Panel’s

[September 26, 2012] decision does not constitute a common law

arbitration award,” because Appellant’s claim for counsel fees remained

unresolved.   (Strausser, 89 A.3d at 298) (emphasis added).         The panel

further “conclude[d] that no common law arbitration award exists in this

case[,]” and “the trial court lacked the authority to enter an order confirming

the Redding Panel’s decision and to enter judgment in conformity with that

order.” (Id. at 300) (emphasis added). It then vacated the judgment and

remanded to allow “the [Redding] panel to complete its work.” (Id.).

      Upon remand, by letter to the Redding Panel dated June 9, 2014,

Appellant withdrew its outstanding claim for attorney fees. In its supplemental

opinion issued on August 4, 2014, the Redding Panel stated that “[a]s of June

9, 2014, all matters submitted by the parties have been decided[.] . . . The

Panel has decided all outstanding legal issues, and made all necessary factual

determinations.” (Supplemental Opinion, 8/04/14, at 5 (footnote omitted);

see also id. at 3). On appeal following entry of judgment in March 2015, this


                                    - 15 -
J-A29017-17



Court stated “the arbitration award entered following the remand by this Court

was a final award[.]” (Strausser, 2016 WL 4905677, at *9).

      Based on the foregoing, we agree with the trial court that Appellant was

not entitled to additional post-judgment interest calculated from the date of

September 26, 2012. A review of the record reflects that the Redding Panel

entered a final arbitration award resolving all disputed matters and

outstanding legal issues on August 4, 2014.            Therefore, post-judgment

interest was calculated properly from that date.        See Fastuca, supra at

1240–41; 42 Pa.C.S.A. § 8101.        Appellant’s final issue merits no relief.

Accordingly, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/12/18




                                     - 16 -